 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No.110, Sheet Metal Workers'Interna-tionalAssociation of Louisville,Kentucky, AFL-CIOandDavid C. Holston,Raymond A. Robbins,Carl E. Thomas, Terrace L. AkinandDane SheetMetal,Inc. Cases9-CB-1829-1, 9-CB-1829-2, 9-CB-1829-3, 9-CB-1829-4, and 9-CB-1857June 15, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 4, 1971, Trial Examiner Ramey Dono-van issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Local Union No. 110, Sheet Metal Workers'InternationalAssociation of Louisville,Kentucky,AFL-CIO, its officers, representatives, and agents,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISION,RAMEY DONOVAN, Trial Examiner: Four individualcharges were filed by Holston, Robbins, Thomas, and Akinon June 29, 1970, against Local Union No. 110, Sheet MetalWorkers' International Association of Louisville, Kentucky,AFL-CIO, herein the Union or Respondent. A complaintwas issued on August 12, 1970. A charge was also filedagainst the Union on August 18, 1970, by Dane Sheet Metal,Inc., herein Dane. A complaint was issued on September 30,1970.With all parties represented by counsel, a consolidatedhearing was held on the above matters on November 4, 5, and6, 1970, in Louisville, Kentucky. The complaintallegationsin issue were that the Union attempted to cause and did causeDane to discriminatorily discharge employees Holston, Rob-bins, Thomas, and Akin because they were not members ofthe Union, all inviolation of Section 8(b)(1)(A) and (2) of theAct; and that the Union refusedto sign acontract agreed onwith an employers association representing employers includ-ing Dane and thereby refused to bargain with Dane in viola-tion of Section 8(b)(3) of the Act.FINDINGS AND CONCLUSIONS1. JURISDICTION; PARTIESDane, at all material times, is and has been a corporationengaged in the sheetmetal fabrication and sheetmetal con-tracting business from its business location in Louisville,Kentucky. In a representative 12-month period, Dane had adirect outflow of services in interstate commerce valued inexcess of $50,000 which it performed for customers outsideKentucky. During the same period, Dane purchased goodsand material valued in excess of $50,000 from supplierslocated outsideKentucky and caused such goods to beshipped in interstate commerce directly to its Kentucky loca-tion.Dane is an employer engaged in commerce within themeaning of the Act.At all times material, Dane is and has been a member ofthe Kentucky Sheet Metal Contractors Association, hereinthe Association, which is comprised of various sheetmetalcontractors or companies in Louisville, Lexington, Paducah,Bowling Green, and Murray, Kentucky, and which bargainsfor and behalf of said contractors and companies, includingDane, with the Respondent Union concerning wages, hours,and conditions of employment of their employees. The Unionis a labor organization within the meaning of the Act.II.ALLEGED UNFAIR LABOR PRACTICESO'Neil was president of Dane. He had been a member ofthe Union since 1947 and continued this status throughoutthe period herein.' Dane had a contract with the Union forabout 5 years and had been a member of the Association for3 years. As a member of the Association Dane was coveredby the Association contract with the Union. The most recentcontract was for the period August 20, 1968, to August 19,1970. The relevant provisions of the contract provide:Article IIISection 1.The Employer agrees to notify the Union when addi-tional or replacement employees are needed. The Unionagrees to furnish qualified journeymen sheet metal work-ers upon a non-discrimmatory basis when so notifiedwith forty-eight (48) hours after receiving the requestfrom the Employer. Such qualified journeymen sheetmetal workers shall be furnished under the above condi-tions in sufficient numbers as may be necessary to prop-erly execute the work contracted for by the Employer inthe manner and under the conditions specified in thisagreement. The decision with regard to the hire andtenure of all employees shall be made by the Employer.1As president of Dane, O'Neil did, from time to time, perform somemanual sheetmetal work on his company's projects Although he did notwork as a journeyman for other contractors, he did pay a percentage of hisearnings to the Union to maintain his union membership.191 NLRB No. 44 LOCAL UNIONNO. 110,SHEET METAL WORKERS183Section 2 of this article provides:All employees in the bargaining unit who are membersof the Union in good standing on the effective date of thisAgreement, or on the date of its execution, whichever isthe latter, must, as a condition of employment, maintaintheirmembership in good standing for the life of thisAgreement.Any employee who is not a member of the Union, andany employee who is hired on or after the effective dateof this Agreement, or the date of its execution, which-ever is the latter, shall be required to apply for member-ship in the Union on or after the 8th day of his employ-ment following the effective date of this Agreement, orthe date of its execution or following the date of hisemployment, whichever is the latter period. Such em-ployees who become members of the Union must as acondition of their employment, maintain their member-ship for the duration of this Agreement; provided, thatif the Federal Law covering employment and unionsecurity under this section is amended to provide thatunion membership may be required as a condition ofcontinued employment following a grace period of lessthan seven (7) days employment, thereafter the mini-mum grace period thus provided shall apply under thisparagraph and union membership will be required ofemployees covered herein immediately after the last dayof the shorter grace period.Holston had worked for three employers as a sheetmetalworker for a total of about 11 years prior to applying for ajob with Dane. He first applied unsuccessfully to Dane in1968 when O'Neil told him that he, O'Neil, would have tofirst call the Union to see if any man was available. O'Neilcalled the Union and hired two men sent by the Union. Thesecond time, around the summer of 1968, when Holston ap-plied to Dane, O'Neil, according to Holston, telephoned theUnion in Holston's presence and asked for two men, O'Neiltold Holston that he would have to wait 48 hours to allow theUnion to furnish the men. After 48 hours Holston returnedto Dane. O'Neil told him he was going to wait another 24hours. Finally, 70 hours after the call to the Union, O'Neilhired Holston in 1968. Holston continued to work for Daneuntil his discharge on May 14, 1970.Akin applied for a job at Dane in September 1968.2 Theperson he saw at Dane was Culver, Dane's superintendent,who was a member of the Union. A week after he had madethe aforementioned application Akin was called by Culverand hired. He worked for Dane as a leadman until his dis-charge on May 14, 1970.Robbins had been a sheetmetal worker for over 30 years.He first applied to Dane in 1967 but O'Neil told him that hewas not hiring at that time. In 1967, Robbins had also goneto Heyser, business manager of the Union, and asked if hecould get in the Union. Heyser said that there was not achance but he suggested that he might get work for Robbinsin another area, Lexington, Kentucky.' Robbins was not in-terested in the suggestion. In December 1968, approximatelya year after Robbins' initial application to Dane, O'Neil tele-phoned Robbins. According to the latter, O'Neil said that heneeded a man and that he had been unable to secure anyonefrom the Union. Robbins then came in on a Wednesday andtalked with O'Neil. O'Neil told Robbins that he had to callthe Union to make sure that the Union had no one availableand that Robbins should wait until Monday. Thereafter,IAkin was about 26 ,years old at the time and had worked for sheetmetalemployers since 1963 according to Respondent's Exhibit 3B.3As distinguished from Louisville, the site of the union office and Dane'splace of business and Robbins' place of residence.Robbins was hired and worked for Daneas a leadman orlayout man from December 1968 until his discharge on May14, 1970. About June 1969, Robbins had asked Heyser for aunion card but Heyser said "there wasn't a possible chance."4Thomas had been a sheetmetal worker for about 15 years.He knew O'Neil and some of the employees at Dane. In April1969, he spoke to O'Neil about securing employment atDane. O'Neil said that he would have to check with theUnion to see if there wereany union menavailable. A weeklater O'Neil contacted Thomas and told him to come to work.Several weeks after he had been working at Dane, Thomasasked O'Neil if he thought that it would do any good ifThomas went to the Union and tried to secure a union card.O'Neil told him that he had not been with Dane long enough.In July 1969, Thomas spoke to Heckel, financial secretary ofthe Union, whom Thomas had known for sometime. Thomasasked Heckel if he could get in the Union. He told Heckelthat he was working at Dane. Heckelsaidthat at the presentthe Union was closed and it was impossible to get in. How-ever,Heckel said that he would contact Thomas if he heardanything on the matter. Heckel never communicated withThomas thereafter. Thomas worked for Dane from April1969 until his discharge on May 14, 1970.O'Neil testified that before he hired Holston, Akin, Rob-bins, and Thomas he had called the union hall for employeesand had hired the fournonunionmen only when help was notavailable. O'Neil stated that normally when he needed helphe hired union men who came to him soliciting work or hewould call such union men at a later time when he had a jobavailable.When he hired such men he would instruct themto call the Union and inform it that they were being hired byO'Neil to work at Dane. Heyser testified that in the 5 yearsthatDane had a union contract, O'Neil never called theUnion for men. Board,a businessrepresentative of the Union,testified that he had known O'Neil for 15-20 years and hadtalked to him from time to time on the telephone. He statesthat he could not recall O'Neil ever asking for men.'After considering the testimony of O'Neil and the fourabovementioned employees, and other evidence, as well as thetestimony of Heyser and Board, we are satisfied that O'Neildid call the union hall for men before hiring the four nonun-ion men. The evidence, moreover, is clear that the Union wasaware that O'Neil had hired permit men(nonunion men)beginning in 1968, and Board testified, "We knew Dane hadthe permit men right along from 1968." Nothing was said toO'Neil or anyone else about this until the latter part of Janu-ary 1970.6 Nor did the Union advise the four employees that°Holston had testified that after he was hired by Dane he had askedO'Neil about becoming a union member. O'Neil said that it would probablytake a while, probably 6 weeks. Six weeks later Holston agains spoke toO'Neil about the matter. O'Neil said that Heyser had stated that he was nottaking any new members in at the time. Also, around January 1969, Holstonheard Hellman, his leadman, who was a union member, telephone Heyser,saying he had three men in the shop whom he wanted Keyser to come overand talk to about getting in the Union. One of the men was Hellman's son.Heyser did not come and a week later Hellman called Heyser again but thelatter never came.5The union office had a secretary and its three officials were Heyser,business manager, Board, business representative, and Kelly, business repre-sentative and president of the Local Union. The two business representa-tives spent about 60 percent of their time in the field outside the office Whatpercentage of his time Heyser spent in the office does not appear Of theforegoing group, Heyser and Board were witnesses at the hearing6Nonunion men working for contractors having a contract with theUnion were referred to in the trade by the employers, the men, and theUnion, as permit men. The existence of permit men is indicative of the factthat there were situations when union men were not available. Thus, duringa contract negotiating session between the Association and the Union onJuly 9, 1970, Heyser, after stating that the Union did not like the permit man(Cont.) 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were required, under the contract, to apply for unionmembership, and, in fact, when efforts were made by some ofthe men, aforedescribed, to secure union membership, theywere flatly told that membership was closed.'About January 22, 1970, according to O'Neil's credibletestimony, Heyser telephoned O'Neil and told him to lay offthe four permit men because Heyser had four union men forO'Neil to hire. O'Neil said the men he had were his key menand, also, that he was not sure that what Heyser wanted donewas legal. However, he said he would let Heyser know-whathe decided. Heyser called the following day and O'Neil siadhe could not lay off the men unless Heyser, in writing, ac-cepted the responsibility for the action. Heyser threatened totake away O'Neil's union card as well as the union card ofCulver, the Dane superintendent, and that he would see thatDane did not get a contract when the new one was nego-tiated.'Heyser again called O'Neil on January 26 and askedhim if he had given further thought to laying off the permitmen. O'Neil said he had and he had concluded that he couldnot do it either legally or morally. Heyser again mentionedtaking O'Neil's union card away and seeing to it that he didnot get a contract. O'Neil states that in these conversationsHeyser did noy say or indicate that the four permit men weresuppose to join the Union nor that union membership wasavailable to them. In fact, O'Neil told Heyser that the menwere good, competent workers and asked about the possibil-ity of their getting into the Union. Heyser said he had unionmen available for work and that he could not take any moremen in the Union at that time.Heyser testified that the reason he called on O'Neil to getrid of the permit men was "because we had people that wecould replace them with that were union members." Heyseralso stated that if the four employees in question were mem-bers of the Union he would have had no desire to get rid ofthem. At another point, Heyser stated that, in speaking toO'Neil about getting rid of the permit men, he simply wantedDane to abide by its contract with the Union. The witness'position as to what the relationship between the Union andthe employer required is illustrated by the following portionsof Heyser's testimony:HEYHER: We don't want him [the employer] to hirepermit men.Q. . . . when an employer requests employees or mem-bers from the Union, card men [men holding unionmembership cards] and the union is unable to furnishsituation, observed that "the International [Union] forces us [the LocalUnion] to take in 70 permit men recently [give the permit men unionmembership] " In other words, situations arose where permit men werehired by contractors, but, as the evidence reveals, the Union was not onlyopposed to the hiring of permit men but once they were hired the LocalUnion was opposed to allowing them to become union members (let alonerequiring them to apply for union membership under the union-shop clauseof the contract) and had to be forced by the International to offer unionmembership to permit men.'"Among the most important of labor standards imposed by the Act... is that of fair dealing, which is demanded of unions in their dealings withemployees [citation omitted.]. The requirement of fair dealing .. is in asense fiduciary in nature and arises out of two factors. One is the degree ofdependence of the individual employee on the union organization, the other,a corollary of the first, is the comprehensive power of the Union with respectto the individual."L U.E., Frigidaire Local 801 (General Motors Corp.) v.N.L.R.B.,307 F.2d 679 (C.A.D.C.), cert. denied 371 U.S. 936. Anothercourt has stated: "At the minimum, this duty requires that the Union informthe employee of his obligation..." N.L.R.B. v. Hotel, Motel and ClubEmployees' Union, Local 568, AFL-CIO (Philadelphia Sheraton Corp.),320F.2d 254 (C.A. 3).'The record reveals that both O'Neil and Heyser were aware that a unioncontract was essential for a contractor like Dane working in the buildingindustry in the area.them...then that employer is under liberty to find peo-ple to put on his payroll.... That is true, isn't it?A. Ouremployers[employers under union contract]don't do that.[Heyser went on to say that the union could alwaysfurnish men].Q. But you are saying then, that actually membershipin the Union is a condition of employment which con-tractors know he has to be a union member before hegets a job?A. Yes.And it is also apparent from Heyser's testimony that hisattempts to cause Dane to terminate the permit men and histhreats to refuse to sign a contract covering Dane were inter-meshed elements in Respondent's view of its rights and theobligations of employers in the industry.'Despite the strong pressure exerted on O'Neil by Heyser inthe aforedescribed January 1970 conversations betweenthem, O'Neil refused to discharge the four permit men. OnFebruary 11, 1970, Repondent's counsel wrote to the As-sociation that the Union, because of Dane's failure to abideby the contract, did not desire to-enter into a new contractwith Dane when the existing contract expired on August 19,1970. It was further stated that as of August 19, 1970, theUnion disclaims any interest in representing all employees ofDane.10On May 4, 1970, O'Neil and his attorney, Borowitz, metwith Heyser, Kelly, Schuler, Board, and the union attorney,Isenberg, in an effort to work out their differences. AlthoughHeyser apparently made a general statement to the effect thatthe Union wanted O'Neil to abide by the contract, the onlyspecific topics were the four permit men and the stewardallegations. Heyser said that the problem was that O'Neil hadpermit men that he refused to discharge and that he had giventhe Union steward a hard time and had forced him to quit."The principle discussion was about the permit men. O'Neilsaid they were his key men and that he had no one to replacethem. Heyser said they had to go because he had qualifiedHeyer's relevant testimony is as follows.Q.... and that's the reason you wanted them out, the differencebetween these permit men and the ones you wanted to send in, weretheir membership in the Union?A. YesQ. And if these men were members in the Union, you wouldn't ofhad any desire to get rid of them?A No sit.Q. And that was your position all the way through the bargainingsessions, is that correct?A. It is always my position to keep union men working.Q. Right and this was the reason you didn't want to give O'Neil acontract was because he, apparently, was working these permit men andnot Union peopleA That's true.°Although there was a joint committee under the Association contractwith the Union that dealt with alleged breaches of contract, the Union didnot seek to cite Dane for the alleged failure to abide by the contract." The record is not clear as to the date of the steward matter. The onlyevidence regarding the steward is as follows. McHugh, an employee ofDane, was the union steward at Dane. At some point, Culver, Dane's super-intendent, had transferredMcHugh from welding to assembly and hadplaced employee Keller in welding. McHugh complained to O'Neil. Thelatter spoke to Culver who said that he had made the transfer because heconsidered Keller better qualified in welding. O'Neil accepted the explana-tion and McHugh quit. As far as appears, nothing occurred thereafter until,on May 4, 1970, Heyser accused O'Neil of having given the union stewarda hard time. LOCAL UNION NO. 110,SHEETMETALWORKERS185card men who were loafing and they could replace the keymen. He also said that an added reason for getting rid of thepermit men was that a union election was coming up." It wasunderstood that O'Neil would have about 2 weeks to replacethe permit men. Regarding the steward matter, according toBoard, O'Neil said that he could not discriminate against aunion steward.Although no specific agreement was spelled out on May 4,it appears that O'Neil and Borowitz believed that an under-standing had been reached and that if O'Neil discharged andreplaced the permit men with union men and did not dis-criminate against a steward Dane would have a new contractwhen the existing one expired." The parties agreed to meetagainon May 14, 1970.At the May 14 meeting, Borowitz telephoned the Daneoffice and gave or confirmed the order to discharge the fourpermit men, Holston, Akin, Robbins, and Thomas and theywere discharged on that day. They were replaced by unionmen. This discharge action was made known to Heyser andthe other union representatives who were present." Heysersaid that O'Neil has also done some other things that he wasnot satisfied with but, admittedly, Heyser did not specifywhat these other things were either on May 4 or 14 or at anyother time.15Under date of May 14, Borowitz wrote to Isenberg, refer-ring to the May 4 meeting and agreement. The latter, asstated in the letter, was that, if Dane discharged the fourpermit men by May 14 and agreed that any steward selectedby the Union would not be discharged because of his functionor office,Dane would be included in the new Associationcontract with the Union. The letter then referred to the meet-ing "today," May 14, at which Borowitz announced the dis-charge of the permit men. It was further stated that it wasunderstood that Isenberg's letter of February 11 to the As-sociation, above, regarding the disclaimer by the Union ofrepresenting Dane employees, was no longer in effect and thatDane would be included in the next contract. Writtenconfirmation of the foregoing was requested. Neither Re-spondent nor its attorney ever replied to this letter.On June 29, 1970, the four discharged men filed the instantcharges.Shortly thereafter, Heyser told O'Neil that thosemen would not be given union cards but, soon after, inanother conversation with O'Neil, he asked the latter why hedid not rehire the men. O'Neil said it was Heyser who forcedhim to discharge them. Heyser said it was costing too muchand, until the thing was settled, O'Neil should rehire them11Board testified that "perhaps there was some mention of it" [a unionelection] since Board,Kelly,and Heyser were all up for election for theirunion positions in June 1970.13After McHugh quit, there was no steward. Heyser said that he did notdesignate any of the union men at Dane as steward because he did not knowif any of them would make a good steward14Beginning about January 1970, when Heyser first demanded that 0'-Neil terminate the permit men, O'Neil had kept them informed of thesituation and-of his resistance to the demand and of the threats to withholdthe new contract and finally of his succumbing to the demand for theirdischarge in order to secure a contract.11As we have seen, the only specific derelictions charged to O'Neil werethe failure to discharge the permit men and the matter of the steward thiswas true onboth May 4 and May 14.At the [tearing, evidence was adduced that 2 or 3 years ago O'Neil hireda man as a laborer. On occasion this man also performed sheetmetal work.When the latter work ran out he was put back to laborer work. While inDane's employ the man joined the Union. Apparently there was someviolation of the contract involved in what had been done and O'Neil wasrequired to make an additional payment to the health and welfare fund,which he didand thus hold the cost down.16 On July 15, 1970, the Re-spondent's attorney wrote to Dane stating that the Union"has no objection" to the rehiring of the fourmen so long asthe hiring was not in violation of the contract" On July 22,O'Neil wrote to the Union, attention of Heyser, confirmingO'Neil's verbal request of July 16 for four sheetmetal work-ers, plus an additional request for three additional men.Although the exact date is not entirely clear, O'Neilrehired the dischargees around the end of July or the first partof August 1970. About August 5, Heyser called Dane andasked for O'Neil. Isrigg, Dane's estimator and a member ofthe Union, spoke to Heyser and explained that O'Neil was onvacation. Heyser expressed impatience at O'Neil's absence,saying that O'Neil had not done what Heyser had told himto do. Heyser said that O'Neil was supposed to get the fourmen to drop their lawsuit, i.e., the charges against the Union,and, if O'Neil did not do this, Heyser said that Dane wouldnot get a contract with the Union. When O'Neil returnedfrom vacation, Isrigg gave him Heyser's message. O'Neil thencalled Heyser. The latter repeated what he had told Isrigg. Hewarned O'Neil thatunlesshe saw to it that the four mendropped the charges, Dane would not get a contract. O'Neilprotested that he had not understood that he was supposedto do what Heyser was demanding, and he said that it wasnot his place to do such a thing and he could not dictate tothe men. Heyser was unyielding and repeated his demand andthe threat about the contract.In the interim, contract negotiations had commenced be-tween the Association and the Union. The first meeting wason July 9, 1970.11 Heyser stated that "the current problem"with Dane had not been solved and "he would like to excludethem [Dane] from these negotiations." Chairman Merrickreplied, "We are negotiating for the entire Association.""Board stated, "We will choose after negotiations. [The Unionwill make a decision about Dane after negotiations are con-cluded]."Heyser said that although the Union would"negotiate the contract, this does not necessarily includeDane Sheet Metal, Inc."" Various contract matters and mat-ters of mutual interest were then discussed, including wagesand other proposals.Two other negotiatingsessionswere held on July 15 andAugust 11, 1970. By the latter date, all terms of the contractwere agreed on and in the August 11 minutes the contractarticles, as agreed on, were set forth as they would appear inthe contract itself. For the first time since July 9, the August11minutes reflect a reference to Dane. This was at the endof the session after all matters had been agreed on. Boardstated that "this contract would not necessarily include DaneSheet Metal, Inc., and that a decision on his [its] status willbe determined by August 20, 1970." Merrick replied that he" The allusion to cost, no doubt, referred to potential backpay liabilityas a resultof the charges filed with the Board and rehire would stop therunning of any backpay obligation1'Covering copies were sent to the dischargees11Heyser, Kelly, Board, and Burns represented the Union. Merrick,Griffin,Wagner, and Groves represented the Association, of which, ofcourse, Dane was a member. Merrick chaired all the meetings.11At a committee meeting between the Association and the Union onJune 10, 1970, Merrick had stated that he understood that the problembetween the Union and Dane had been resolved. Heyser said the problemstill existed.Merrick replied that he desired to know the union positionregarding the fact that in the coming contract negotiations the Associationwould be negotiating for its total membership,including Dane.Heyser said"that the Union would not refuse to begin contract negotiations or to con-tinue contract negotiations because of Dane Metal, Inc , being a member ofthe KSMCA [the Association]."10The quotes and contents of the sessions are from the official minutesof the meetings taken by Determann, executive secretary of the Association.The accuracy of the minutes is not disputed. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad stated at the July 9 meeting that the Association wasnegotiating"for the entire Association."Board said that theproblems between the Union and Dane still exist"and unlessthese problems are resolved by August 20, 1970,the Unionwould not sign a contract with Dane Sheet Metal,Inc." Themeeting then concluded.21Determann testified without contravention that the As-sociation has authority to negotiate a contract on behalf of itsmembers and the latter are bound by such contract and haveno option not to adopt the contract thus negotiated.The customary practice of the Association and the Unionis to finalize the conclusion of negotiations by signing theminutes and this is regarded as a formality if agreement hasbeen reached,as on August 11, 1970.The Union has signedthe July 9 and 15 minutes but, at the time of the hearing, hadnot signed the August 11 minutes.As soon as the last-men-tioned minutes are signed the contract will be printed. Thenew contract has been placed in effect and the parties areoperating under the new wage structure and other provisions.According to Determann,uncontroverted,Heyser made thestatement that"everybody was working. There wasn't anyproblem."Dane has received from both the Association and theUnion a schedule of the new contract wage rates and theamount to be paid by employers to the various funds providedfor in the Contract.22Dane has been paying the new wagerates as well as the prescribed fund payments and considersitself to be operating under the Association contract with theUnion.Despite the foregoing facts, the Respondent is apparentlyrefusing to sign the final minutes of the negotiating meetingsetting forth the terms of the contract with the Association.Both parties have recognized that such signing has been cus-tomarily regarded as the final step in negotiations and as anecessary prerequisite before the contract appears in printedform.Testimony of Heyser indicates that the Respondent'sfailure or refusal to sign the minutes of final agreement withthe Association is attributable to the Union's differences withDane. Heyser does not dispute the fact that final agreementhad been reached with the Association and he admits that atthe time agreement was reached on August 11, 1970, hisposition"was still flexible as to Dane Sheet Metal"and thathe "always had an open mind on it."This flexibility andopenmindedness,Heyser made clear, referred to the matterof whether the Union would or would not contract withDane; i.e., include or exclude Dane in or from the contractthat was being negotiated and finally had been negotiatedwith the Association.However,at the instant hearing inNovember 1970, Heyser went on to state that his, theUnion's,position had changed as the result of the fact thatDane had filed a charge against the Union,23 and, in Heyser'swords, "you don't do business with people who sue you.[Referring to the charge and the instant litigation resultingtherefrom]."" As appears from the description of Heyser's conversations in Augustwith Isrigg and O'Neil, it is our opinion that the "problem"that the Unionhad with Dane at this stage was O'Neil's refusal to have the discharges droptheir charges against the Union as demanded by Heyser12The funds include the union health and welfare fund,pension fund;vacation fund; and industry fund.23One of the instant charges,filed by Dane on August 18, 1970, allegedthat the Union had refused to sign a contract with Dane although thecontract had been agreed upon with the Association of which Dane was amember.ConclusionsIn our opinion,the evidence which we have set forth indetail fully warrants the conclusion that Respondent at-tempted to cause and did cause Dane to discharge Holston,Robbins, Akin,and Thomas in violation of Section 8(b)(2)and (1)(A) of the Act and I so find.Without reiterating theevidence,it is clear that the four men were discharged becausethey were not members of the Union and because Respondentwanted them replaced by union members and such replace-ment was made. Such defenses as Dane's alleged failure tocall the union or the alleged failure of the men to apply forunion membership were, in our opinion, demonstrably lack-mg in merit.For instance,tomention one example fromabundant evidence, Heyser expressly admitted that if the fourmen had been union members he would not have sought toreplace them although,presumably,they had been allegedlyhired by Dane without the latter having first called the Union.As to the matter of application for membership in the Unionby the four men,I am satisfied that it was the fact and it wasmade clear that the Union did not want them as members andthat membership was not available to them.24Is is my opinion that the Respondent did not make a timelyand unequivocal withdrawal from the multiemployer As-sociation unit.25I doubt,in fact, that there was any with-drawal,and any purported withdrawal was certainly equivo-cal as late as the end of the final negotiating meeting with theAssociation,at which agreement on all contract terms hadbeen reached, on August 11, 1970. Even on that late date, theequivocation continued,since the Union stated that the mat-ter of its signing a contract with Dane would remain in doubtdepending on whether the Dane matter was"resolved byAugust 20,1970." As a matter of fact, Heyser made it clearthat the purported withdrawal from the unit was at,all timesequivocal in view of his testimony that he had an open mindregarding Dane's inclusion in the contract until Dane filed acharge on August 18, 1970.At that point,for the first time,the union position became firm against Dane securing a con-tract.On the evidence, I find that Respondent has refused tobargain with the Association and with Dane as a member ofthe Association by refusing to complete and sign the contractminutes and contract agreement reached with the Associa-tion, all pursuant to its refusal to accord Dane the samecontractual status as other members of the multiemployerbargaining unit represented by the Association." Such con-duct in my opinion is in violation of Section 8(b)(3) of the Actand I so find.21Events subsequent to the discharge certainly do not alter the factspreceding and including the actual causation of the discharges.After theirdischarges,the men made further efforts to secure union membership It wasonly after they wrote to the International Union and a representative of thatUnion came to Louisville and, in effect;ordered the Local Union to affordthe men an opportunity to become members that there was some responseon the subject.Heyser advised the men that the local union's coordinatorof training would give them a test to see if they were qualified sheetmetalworkers Because of various other remarks by Heyser on the matter,the menwere distrustful of the prospective test and decided not to take it and filedthe instant charges instead." Pacific Coast Association of Pulp and Paper Manufacturers,163NLRB 89221H.J.HeinzCo. v NLR.B.,311 U S 514, 526 LOCAL UNION NO. 110, SHEET METAL WORKERS187CONCLUSIONS OF LAW1,Respondent, by attempting to cause and causing Daneto discharge Holston, Robbins, Akin, and Thomas, becauseof their nonmembership in the Union, in violation of Section8(a)(3) of the Act, has violated Section 8(b)(2) and (1)(A) ofthe Act.2. Respondent has refused to bargain in violation of Section8(b)(3) of the Act by refusing to completeand signthe con-tract agreement reaching on August 11, 1970, with the As-sociation.THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, described above, it will be recommendedthat an order issue directing that Respondent cease and desisttherefrom.In addition, certain affirmative action by Respondent isnecessary in order to remedy the effect of the unfair laborpractices. It is recommended that Respondent be ordered tomake whole Holston, Robbins, Akin, and Thomas for anyloss of earnings they may have suffered by reason of theirdischarges for the period from May 14, 1970, to the date oftheir reinstatement which was evidently the end of July orearly August 1970, with interest at 6 percent and in accord-ance with theIsisformula,27The discharged employees, all of whom have been rehiredor reinstated, are to have the seniority and other rights andprivileges as of the dates of their original employment in 1968and 1969, respectively. Since, under the contract then in effectuntil August 19, 1970, Dane, the employer, was required tomake and did make monetary payments of specified amountsper hour worked by each employee to such contract funds ashealth and welfare, vacation, and pension, and since, presum-ably, such payments were not made for the discriminateesfrom May 14 to approximately the end of July 1970, becauseof their discriminatory discharge, caused by Respondent, itwill be recommended that their status in such funds be res-tored to what it would have been but for their illegal dis-charge, by Respondent making, if necessary, any retroactivepayments to such funds as Dane would have made on behalfof the discriminatees but for their discharges.With respect to the refusal to bargain, it will be recom-mended that Respondent sign the minutes of the meetingcontaining the contract agreed on by the Association and theUnion and any other contract documents which the partieshave customarily executed in past negotiations to finalize27F. W. Woolworth Company,90 NLRB 289;Isis Plumbing & HeatingCo., 138 NLRB 716 Respondent's counsel advised Dane, in writing, on July16, 1970, that the Union had no objection to Dane "employing" the fourmen "so long as your hiring... "of these men does not violate the existingcontract. Because of the latter condition, Dane, not unreasonably, evidentlyfelt obliged to request employees from the Union as required by the con-tractDane wrote to the Union on July 22, 1970, requesting four sheetmetalworkers, plus three more such workers, or a total of seven O'Neil's under-standing was that he could then hire back the four dischargees who wouldbe counted as four of the seven men requested from the Union Heyser,however, sent four men to Dane and when Dane protested that this left onlyroom for three of the four dischargees Heyser told him to take back the fourdischargees notwithstanding, Under these circumstances, therefore, we donot consider July 16, 1970, the date of receipt ofthe union letter to Dane,as the appropriate cut of date on the backpay obligation. The letter had notstated that the Union had no objection to the immediate reinstatement ofthe dischargees, which was their legal right as discriminatees, and whichstatement would have tolled the running of backpay;but, instead, it wasstated that there was no objection to Dane's employing the men as long asthey were hired in accordance with the contract. Dane then proceededaccordingly and requested seven men from the Union pursuant to the hiringprovisions of the contract.their contract, so that, for the contract term of August 20,1970, to August 19, 1973, there will be in all respects a fullyexecuted contract between the Association on behalf of itsmembers, including Dane, and the Union.The recommended Order is:29ORDERLocal Union No. 110, Sheet Metal Workers' InternationalAssociation of Louisville, Kentucky, AFL-CIO, its officers,agents,and representatives, shall:1.Cease and desist from:(a) Attempting to cause or causing Dane Sheet Metal, Inc.,or any other employer to discriminate against an employee oremployees in violation of Section 8(a)(3) of the Act.(b) In any like or related manner, restraining or coercingemployees in the exercise of their rights as guaranteed inSection 7 of the Act.(c)Refusing to bargain with Kentucky Sheet Metal Con-tractors Association representing employers, including DaneSheet Metal, Inc., in an appropriate bargaining unit,2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Make whole for any loss of earnings and contract fringebenefits, in the manner set forth in this Decision under thecaption, "The Remedy," the following employees:David C. Holston; Carl E. Thomas; Raymond A. Robbins;and Terrace L. Akin.(b) Sign and execute any and all documents necessary forthe finalization of the contract between Kentucky SheetMetal Contractors Association and its members, includingDane Sheet Metal, Inc., and us, for the contract period Au-gust 20, 1970, to August 19, 1973.(c) Post at its premises and office in Louisville, Kentucky,copies of the attached notice marked "Appendix";29 and postcopies of the aforesaid notice at the premises of Dane SheetMetal, Inc., in Louisville, Kentucky, if the Company is will-ing. Copies of the notice, on forms provided by the RegionalDirector for Region 9 of the Board, after being signed by theRespondent's authorized representative, shall be posted by itfor a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees andmembers are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are not al-tered, defaced, or covered by other material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision, whatsteps Respondent has taken to comply therewith.3028 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "30 In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled, thisprovision shall be modified to read."Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found,after a trial,in which all parties were represented by their attorneys, thatwe have violated Federal Labor Law by attempting to causeand causing Dane Sheet Metal,Inc., to discharge four em-ployees and that we also refused to bargain with the Ken-tucky Sheet Metal Contractors Association and Dane SheetMetal,Inc., by refusing to sign an agreed-upon contract.WE WILL NOTcause or attempt to cause Dane SheetMetal,Inc.,or any other employer to discriminateagainst an employee or employees in violation of Section8(a)(3) of the National Labor Relations Act.WE WILL NOT,in any like or related manner,restrainor coerce employees in the exercise of their rights asguaranteed by the National Labor Relations Act.WE WILL NOT refuse to bargain and to sign a contractwith Kentucky Sheet Metal Contractors Association,representing employers in an appropriate bargainingunit,including Dane Sheet Metal, Inc.WE WILL pay David C. Holston, Raymond A. Rob-bins,Carl E. Thomas, and Terrance L. Akin the amountof earnings and benefits each of them may have lost byreason of our causing their employer, Dane Sheet Metal,to discharge them illegally on May 14, 1970.WE WILL sign and execute all necessary documentsfor the finalization of the contract between KentuckySheet Metal Contractors Association and its members,including Dane Sheet Metal,Inc., and us,for the con-tract period of August 20, 1970, to August 19, 1973.LOCAL UNIONNo. 110, SHEETMETALWORKER'INTERNATIONALASSOCIATION OFLOUISVILLE,KENTUCKY,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and mustnot be defaced by any-one.Thisnotice must remain postedfor 60consecutive daysfromthe date ofposting and mustnot be altered,defaced, orcovered byany other material.Any questionsconcerning this notice or compliance withits provisions may be directed to the Board'sOffice, Room2407, Federal OfficeBuilding,550 Main Street, Cincinnati,Ohio 45202, Telephone513-684-3686.